         Case 2:20-cv-05317-GEKP Document 26 Filed 03/05/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                      )
ANDREW PERRONG, individually and on                   )
behalf of a class of individuals similarly            )
situated                                              )
                Plaintiff,                            )
                                                      )   Case No. 2:20-cv-05317
       v.                                             )
                                                      )
VICTORY PHONES LLC,                                   )
                                                      )
               Defendant.                             )
                                                      )



     DEFENDANT VICTORY PHONES LLC’S MOTION TO DISMISS PLAINTIFF
     ANDREW PERRONG’S SECOND AMENDED CLASS ACTION COMPLAINT


       Defendant Victory Phones LLC, by and through its attorneys, respectfully moves to

dismiss the Second Amended Class Action Complaint filed against it by Plaintiff Andrew

Perrong under Federal Rule of Civil Procedure 12(b)(1) due to Plaintiff’s lack of standing and

Federal Rule of Civil Procedure 12(b)(1) for Plaintiff’s failure to state a claim on which relief

may be granted.
       Case 2:20-cv-05317-GEKP Document 26 Filed 03/05/21 Page 2 of 2




      This motion is supported by an accompanying brief.




Dated: March 5, 2021

                                             By: /s/ Randall P. Hsia
Hal G. Ostrow (Michigan Bar No. P63999)      Randall P. Hsia (PA. I.D. 203032)
Pro Hac Vice                                 Timothy K. Lewis (PA I.D. 32199)
RHOADES MCKEE PC                             SCHNADER HARRISON SEGAL & LEWIS LLP
55 Campau Ave., N.W., Suite 300              1600 Market Street, Suite 3600
Grand Rapids, MI 49503                       Philadelphia, PA 19103-7286
(616) 235-3500                               Telephone: 215-751-2000
hostrow@rhoadesmckee.com                     Facsimile: 215-751-2205
                                             rhsia@schnader.com
                                             tlewis@schnader.com


                       Attorneys for Defendant Victory Phones LLC




                                            2
